DETAILED ACTION
This Office Action for U.S. Patent Application 15/808,106 is responsive to communications filed on 3/4/21, in reply to the Non-Final Rejection of 1/26/21.  Currently, claims 1-17 are pending.
Response to Amendment
Applicant’s amendments to claims 1, 7, and 13 are acknowledged.  The addition of new claims 14-17 is also acknowledged.
Response to Arguments
Applicant's arguments filed 3/4/21 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues on page 10 of the Response that Sugimoto and Kajiwara do not teach, as amended in the claim, that the signal divider circuitry is configured to divide the image signals “into multiple, including at least three, first divided image signals” and do not teach that the plurality of pre-processor circuitries is corresponding in number to a number of the multiple first divided image signals.
	However, Kajiwara teaches in Fig. 7 an example of tiles divided by the tile division unit 201.  T0 represents a tile at the upper left corner position and numbers T1, T2, . . . , Tn (i.e. “multiple, included at least three, first divided image signals”) are assigned to tiles in the raster scan order.  In addition, Dawes teaches in Fig. 2 and col. 5, lines 1-26 that one or more input signals, designated Si…Sm, are input to first parallel interface circuit of the adaptive processing system 26 and the parallel interface circuit 32 provides various pre-processing functions.  The input signals Si…Sm corresponding to the T0, T1, T2, . . . , Tn tiles of Kajiwara taught above for the signal divider.

Regarding claims 2-13, please see the above-stated discussion for claim 1 and the below-stated rejection of the claims.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a plurality of means for pre-processing configured to process” in claim 7.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  “A plurality of means for pre-processing configured to process” corresponds to a plurality of pre-processors 94 of Fig. 2.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto et al. (U.S. Patent No. 6,602,186) in view of Kajiwara (U.S. Pub. No. 2003/0007561) and in view of Dawes (U.S. Patent No. 4,967,340).
In regard to claim 1, Sugimoto teaches a medical signal processing apparatus for processing image signals of an image input from a camera (Fig. 1, , and…to the medical signal processing apparatus (col. 1, lines 29-45; when the scope is inserted in a cavity of a patient, the incident light proceeds in the light guide cable, and emerged through the illumination lens to illuminate an object facing the distal end of the scope unit; the light is reflected by the object, and converged by the objective optical system, which forms an optical image of the object on the light receiving surface of the image sensor; the image sensor converts the optical image to an electrical signal, which is transmitted to the image signal processor unit), the medical image signal processing apparatus comprising: 
…and to transmit the sets of pixel information…(Fig. 4; col. 9, line 28-col. 11, line 61; the processed analog pixel signals for one image frame is converted into digital pixel signals by the A/D converter 60, and stored in one of the frame memories 62R, 62G and 62B); and
a memory to receive…the sets of pixel information processed by the plurality of pre-processor circuitries (Fig. 4; col. 9, line 29-col. 10, line 38; the processed analog pixel signals for one image frame is converted into digital pixel signals by the A/D converter 60 and stored in one of the frame memories 62R, 62G, 62B) and store…the sets of pixel information processed by the plurality of preprocessor circuitries (Fig. 4; col. 9, line 29-col. 10, line 38; the red digital pixel signals for one frame are stored in the frame memory 62R, the green digital pixel signals for the frame are stored in the frame memory 62G and the blue digital pixel signals for the same frame are stored in the frame memory 62B as color image signals (i.e. three “sets of pixel information” for the same frame which would be stored in frame memory in parallel as seen in Fig. 4)).   
the camera sequentially outputting the image signals of the image from multiple pixels arrayed in a matrix according to a raster nor does it explicitly teach a signal divider circuitry configured to divide the image signals of the image according to the raster sequentially output from the camera into multiple, including at least three, first divided image signals each according to a pixel group consisting of multiple pixels arrayed in connected multiple columns nor does it explicitly teach a plurality of pre-processor circuitries, corresponding in number to a number of the multiple first divided image signals, configured to process, in parallel, sets of pixel information of the multiple first divided image signals divided by the signal divider nor do they explicitly teach transmit the sets of pixel information in parallel that were processed in parallel nor do they explicitly teach a memory to receive in parallel the sets of pixel information…store in parallel the sets of pixel information (emphasis on bolded limitations). 
In the same field of endeavor, Kajiwara teaches the camera sequentially outputting the image signals of the image from multiple pixels arrayed in a matrix according to a raster (Figs. 1, 2, for example; paragraph [0121]; image data P(x, y) to be encoded by the encoding process of the image encoding apparatus of this embodiment is input from the image input unit 101 in the raster scan order) and teaches a signal divider circuitry configured to divide the image signals of the image according to the raster sequentially output from the camera into multiple, including at least three, first divided image signals each according to a pixel group consisting of multiple pixels arrayed in connected multiple groups (Figs. 1, . 
It would have been obvious to a person having ordinary skill in the art, at the time of applicant’s invention or before the effective filing date, to combine the teachings of Sugimoto and Kajiwara because Kajiwara teaches an apparatus and method for more efficient encoding/decoding of images with image data regions (i.e., tiles, blocks, etc.) having different required resolutions (See, for example, paragraphs [0006]-[0010] of Kajiwara).  Therefore, it would have been obvious to combine the teachings of Sugimoto with those of Kajiwara.
However, Sugimoto and Kajiwara do not explicitly teach a plurality of pre-processor circuitries, corresponding in number to a number of the multiple first divided image signals, configured to process, in parallel, sets of pixel information of the multiple first divided image signals divided by the signal divider nor do they explicitly teach transmit the sets of pixel information in parallel that were processed in parallel nor do they explicitly teach a memory to receive in parallel the sets of pixel  in parallel the sets of pixel information (emphasis on bolded limitations).
In the same field of endeavor, Dawes teaches a plurality of pre-processor circuitries, corresponding in number to a number of the multiple first divided image signals, configured to process, in parallel, sets of pixel information of the multiple first divided image signals divided by the signal divider (Fig. 2; col. 5, lines 1-26; one or more input signals, designated Si…Sm, are input to first parallel interface circuit of the adaptive processing system 26; parallel interface circuit 32 provides various pre-processing functions; note: the input signals Si…Sm corresponding to the T0, T1, T2, . . . , Tn tiles of Kajiwara taught above for the signal divider) and teaches transmit the sets of pixel information in parallel that were processed in parallel (Fig. 2; col. 5, lines 1-26; parallel interface circuit 32 provides direct memory access (DMA) into a multiport random access memory (RAM) 34 via bus 35) and teaches a memory to receive in parallel the sets of pixel information (Fig. 2; col. 5, lines 1-26; parallel interface circuit 32 provides direct memory access (DMA) into a multiport random access memory (RAM) 34 via bus 35)…store in parallel the sets of pixel information (Fig. 2; col. 5, lines 1-26; the multiport RAM 34 includes dedicated portions for directly storing the pre-processed input signal(s); note overall similarity in Fig. 2 pre-processing (32)/memory(34)/post-processing(38) structure to the pre-processor(93)/frame memory(94)/post-processing(95) structure in Applicant’s Fig. 2).
It would have been obvious to a person having ordinary skill in the art, at the time of applicant’s invention or before the effective filing date, to combine the teachings of Sugimoto and Kajiwara with those of Dawes because Dawes teaches an adaptive 
In regard to claim 2, Sugimoto, Kajiwara, and Dawes teach all of the limitations of claim 1 as discussed above.  In addition, Sugimoto teaches wherein the pre-processor circuitries are configured to execute, in parallel, sets of detection processing for controlling the camera based on the sets of pixel information of the multiple first divided image signals (Fig. 4; col. 9, line 28-col. 11, line 61; the image signal processing circuit 35 includes first and second signal input systems 54 and 56; the first input system 54 includes a serially connected pre-amplifier 54a and a pre-processor 54b; the second input system includes a serially connected pre-amplifier 56a and a pre-processor 56b; the pixel signals output by the CCD 16 are input to either of the first and second input systems 54 and 56; by the pre-processor 54b, predetermined image processing operations such as filtering, white balance compensation, gamma compensation, outline enhancement, claim processing, and the like are performed; by the pre-processor 56b, predetermined processing operations such as filtering, gamma correction, outline enhancement, clamp processing and the like are applied).  
In regard to claim 3, Sugimoto, Kajiwara, and Dawes teach all of the limitations of claim 1 as discussed above.  In addition, Sugimoto teaches wherein the pre-processor circuitries are configured to 43Docket No. PNCZ-17012-USexecute, in parallel, sets of detection processing for calculating operation parameters used in image processing performed on the image signals based on the sets of pixel information of the multiple first divided image signals (Fig. 4; col. 9, line 28-col. 11, line 61; the image signal processing circuit 35 includes first and second signal input systems 54 and 56; the first input system 54 includes a serially connected pre-amplifier 54a and a pre-processor 54b; the second input system includes a serially connected pre-amplifier 56a and a pre-processor 56b; the pixel signals output by the CCD 16 are input to either of the first and second input systems 54 and 56; by the pre-processor 54b, predetermined image processing operations such as filtering, white balance compensation, gamma compensation, outline enhancement, claim processing, and the like are performed; by the pre-processor 56b, predetermined processing operations such as filtering, gamma correction, outline enhancement, clamp processing and the like are applied).  
In regard to claim 4, Sugimoto, Kajiwara, and Dawes teach all of the limitations of claim 1 as discussed above.  In addition, Sugimoto teaches further comprising: 
a plurality of post-processor circuitries configured to read, from the memory, multiple second divided image signals corresponding to respective different multiple areas in a whole image area of the image signals corresponding to one frame and execute, in parallel, image processing on the multiple second divided image signals (Fig. 4; col. 9, line 28-col. 11, line 61; Next, the digital image signals for the monochromatic digital image are read out from the frame memories 62R, 62G and 62B, simultaneously; then, to each of the digital Image signals, the horizontal synchronizing signal and vertical synchronizing signal are added; specifically, digital image signals for one image frame are read out of the frame memories 62R, 62G and 62B, simultaneously, which are output as monochromatic digital video signals for one frame; then, the each digital video signal, is converted into analog video signals by D/A .  
In regard to claim 5, Sugimoto, Kajiwara, and Dawes teach all of the limitations of claim 1 as discussed above.  In addition, Sugimoto teaches wherein 
the camera is configured to capture an image containing a subject image loaded by an endoscope (col. 1, lines 12-45; an electronic endoscope generally includes a scope unit formed of a flexible tube, and an image signal processing unit, to which the scope unit can be detachably coupled; when the scope is inserted in a cavity of a patient, the incident light proceeds in the light guide cable, and emerged through the illumination lens to illuminate an object facing the distal end of the scope unit; the light is reflected by the object, and converged by the objective optical system, which forms an optical image of the object on the light receiving surface of the image sensor; the image sensor converts the optical image to an electrical signal, which is transmitted to the image signal processor unit), 
the pre-processor circuitries are configured to remove the two first divided image signals from the multiple pixels corresponding to the two unnecessary areas among the multiple first divided signals and process, in parallel, the sets of pixel information of the multiple first divided image signals excluding the two first divided image signals (Fig. 4; col. 9, line 28-col. 11, line 61; the image signal processing circuit 35 includes first and second signal input systems 54 and 56; the first input system 54 includes a serially connected pre-amplifier 54a and a pre-processor .  
However, Sugimoto does not explicitly teach the signal divider is configured to divide the image signals from multiple pixels corresponding to two unnecessary areas excluding the subject image in the captured image into two of the multiple first divided image signals, and  44Docket No. PNCZ-17012-US 
In the same field of endeavor, Kajiwara teaches the signal divider is configured to divide the image signals from multiple pixels corresponding to two unnecessary areas excluding the subject image in the captured image into two of the multiple first divided image signals (Figs. 1, 2, 7, for example; paragraphs [0120]-[0134]; the tile division unit 201 stores the image data P(x, y) input from the image input unit 101 in the raster scan order in the RAM 1002, and divides it into tiles each having a predetermined width TW and height TH; Fig. 7 shows an example of tiles divided by the tile division unit 201; as shown in Fig. 7, T0 represents a tile at the upper left corner position, numbers T1, T2, . . . , Tn are assigned to tiles in the raster scan order, and Ti(x, y) (i=0 to n) represents the pixel value in each tile; note that Ti(0, 0) indicates the value of a pixel at the upper left corner position of the i-th tile; after that, tiles T0 to Tn formed by the tile division unit 201 are encoded in turn; it would have been 
It would have been obvious to a person having ordinary skill in the art, at the time of applicant’s invention or before the effective filing date, to combine the teachings of Sugimoto and Kajiwara for the same reasons as those discussed above for claim 1.
44Docket No. PNCZ-17012-USIn regard to claim 6, Sugimoto teaches a medical observation system (Fig. 1, for example; col. 6, lines 35-52) comprising: 
a camera configured to image a subject (col. 1, lines 29-45; when the scope is inserted in a cavity of a patient, the incident light proceeds in the light guide cable, and emerged through the illumination lens to illuminate an object facing the distal end of the scope unit; the light is reflected by the object, and converged by the objective optical system, which forms an optical image of the object on the light receiving surface of the image sensor; the image sensor converts the optical image to an electrical signal, which is transmitted to the image signal processor unit) and…; and 
the medical signal processing apparatus according to claim 1 (please see the above-stated rejection of claim 1). 
However, Sugimoto does not explicitly teach sequentially output image signals from multiple pixels arrayed in a matrix according to a raster and does not explicitly teach configured to process the image signals according to the raster that are sequentially output from the camera.
In the same field of endeavor, Kajiwara teaches sequentially output image signals from multiple pixels arrayed in a matrix according to a raster (Figs. 1, 2, for configured to process the image signals according to the raster that are sequentially output from the camera (Figs. 1, 2, 7, for example; paragraphs [0120]-[0134]; the tile division unit 201 stores the image data P(x, y) input from the image input unit 101 in the raster scan order in the RAM 1002, and divides it into tiles each having a predetermined width TW and height TH; Fig. 7 shows an example of tiles divided by the tile division unit 201; as shown in Fig. 7, T0 represents a tile at the upper left corner position, numbers T1, T2, . . . , Tn are assigned to tiles in the raster scan order, and Ti(x, y) (i=0 to n) represents the pixel value in each tile; note that Ti(0, 0) indicates the value of a pixel at the upper left corner position of the i-th tile; after that, tiles T0 to Tn formed by the tile division unit 201 are encoded in turn).
It would have been obvious to a person having ordinary skill in the art, at the time of applicant’s invention or before the effective filing date, to combine the teachings of Sugimoto and Kajiwara for the same reasons as those discussed above for claim 1.
In regard to claims 7-12, please see the above-stated rejections of claims 1-6, respectively.
In regard to claim 13, please see the above-stated rejections of claims 1 and 4.
In regard to claim 14, Sugimoto, Kajiwara, and Dawes teach all of the limitations of claims1 and 4 as discussed above.  In addition, Sugimoto teaches wherein: a number of the plurality of post processor circuitries is different from a number of the plurality of pre-processor circuitries (Fig. 4; pre-processor 56b and pre-.
In regard to claims 15 and 16, please see the above-stated rejection of claim 14.	
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto et al. (U.S. Patent No. 6,602,186) in view of Kajiwara (U.S. Pub. No. 2003/0007561) in view of Dawes (U.S. Patent No. 4,967,340) and in view of Urabe (U.S. Pub. No. 2012/0299967).
In regard to claim 17, Sugimoto teaches a medical signal processing apparatus for processing image signals of an image input from a camera (Fig. 1, for example; col. 6, lines 35-52), and…to the medical signal processing apparatus, the medical image signal processing apparatus comprising: 
…and to transmit the sets of pixel information…(Fig. 4; col. 9, line 28-col. 11, line 61; the processed analog pixel signals for one image frame is converted into digital pixel signals by the A/D converter 60, and stored in one of the frame memories 62R, 62G and 62B); 
a memory to receive…the sets of pixel information processed by the plurality of pre-processor circuitries (Fig. 4; col. 9, line 29-col. 10, line 38; the processed analog pixel signals for one image frame is converted into digital pixel signals by the A/D converter 60 and stored in one of the frame memories 62R, 62G, 62B) and store…the sets of pixel information processed by the plurality of pre-processor circuitries (Fig. 4; col. 9, line 29-col. 10, line 38; the red digital pixel signals for one frame are stored in the frame memory 62R, the green digital pixel signals for the 
However, Sugimoto does not explicitly the camera sequentially outputting the image signals of the image from multiple pixels arrayed in a matrix according to a raster nor does it explicitly teach signal divider circuitry configured to divide the image signals of the image according to the raster sequentially output from the camera into first divided image signals each according to a pixel group consisting of multiple pixels arrayed in connected multiple groups which do not overlap nor does it explicitly teach7Application No. 15/808,106 Reply to Office Action of January 26, 2021a plurality of pre-processor circuitries configured to process, in parallel, sets of pixel information of the multiple first divided image signals divided by the signal divider nor does it explicitly teach transmit the sets of pixel information in parallel that were processed in parallel nor does it explicitly teach a memory to receive in parallel the sets of pixel information…store in parallel the sets of pixel information (emphasis on bolded limitations) nor does it explicitly teach a plurality of post-processor circuitries to receive in parallel the sets of pixel information processed in parallel by the plurality of pre-processor circuitries and execute, in parallel, image processing on the sets of pixel information which have been processed by the plurality of pre-processor circuitries, the image processing performed by the plurality of post-processor circuitries processing the sets of pixel information which have an overlap.
 the camera sequentially outputting the image signals of the image from multiple pixels arrayed in a matrix according to a raster (Figs. 1, 2, for example; paragraph [0121]; image data P(x, y) to be encoded by the encoding process of the image encoding apparatus of this embodiment is input from the image input unit 101 in the raster scan order) and teaches signal divider circuitry configured to divide the image signals of the image according to the raster sequentially output from the camera into first divided image signals each according to a pixel group consisting of multiple pixels arrayed in connected multiple groups which do not overlap (Figs. 1, 2, 7, for example; paragraphs [0120]-[0134]; the tile division unit 201 stores the image data P(x, y) input from the image input unit 101 in the raster scan order in the RAM 1002, and divides it into tiles each having a predetermined width TW and height TH; Fig. 7 shows an example of tiles divided by the tile division unit 201; as shown in Fig. 7, T0 represents a tile at the upper left corner position, numbers T1, T2, . . . , Tn (i.e. “multiple, included at least three, first divided image signals”) are assigned to tiles in the raster scan order, and Ti(x, y) (i=0 to n) represents the pixel value in each tile; note that Ti(0, 0) indicates the value of a pixel at the upper left corner position of the i-th tile; after that, tiles T0 to Tn formed by the tile division unit 201 are encoded in turn). 
It would have been obvious to a person having ordinary skill in the art, at the time of applicant’s invention or before the effective filing date, to combine the teachings of Sugimoto and Kajiwara because Kajiwara teaches an apparatus and method for more efficient encoding/decoding of images with image data regions (i.e., tiles, blocks, etc.) having different required resolutions (See, for example, paragraphs [0006]-[0010] of 
However, Sugimoto and Kajiwara do not explicitly teach a plurality of pre-processor circuitries configured to process, in parallel, sets of pixel information of the multiple first divided image signals divided by the signal divider nor do they explicitly teach transmit the sets of pixel information in parallel that were processed in parallel nor do they explicitly teach a memory to receive in parallel the sets of pixel information…store in parallel the sets of pixel information (emphasis on bolded limitations) nor do they explicitly teach a plurality of post-processor circuitries to receive in parallel the sets of pixel information processed in parallel by the plurality of pre-processor circuitries and execute, in parallel, image processing on the sets of pixel information which have been processed by the plurality of pre-processor circuitries, the image processing performed by the plurality of post-processor circuitries processing the sets of pixel information which have an overlap.
In the same field of endeavor, Dawes teaches a plurality of pre-processor circuitries configured to process, in parallel, sets of pixel information of the multiple first divided image signals divided by the signal divider (Fig. 2; col. 5, lines 1-26; one or more input signals, designated Si…Sm, are input to first parallel interface circuit of the adaptive processing system 26; parallel interface circuit 32 provides various pre-processing functions; note: the input signals Si…Sm corresponding to the T0, T1, T2, . . . , Tn tiles of Kajiwara taught above for the signal divider) and teaches transmit the sets of pixel information in parallel that were processed in parallel (Fig. 2; col. 5, lines 1-26; parallel interface circuit 32 provides direct memory access (DMA) into a multiport random access memory (RAM) 34 via bus 35) and teaches a memory to receive in parallel the sets of pixel information (Fig. 2; col. 5, lines 1-26; parallel interface circuit 32 provides direct memory access (DMA) into a multiport random access memory (RAM) 34 via bus 35)…store in parallel the sets of pixel information (Fig. 2; col. 5, lines 1-26; the multiport RAM 34 includes dedicated portions for directly storing the pre-processed input signal(s); note overall similarity in Fig. 2 pre-processing (32)/memory(34)/post-processing(38) structure to the pre-processor(93)/frame memory(94)/post-processing(95) structure in Applicant’s Fig. 2) and teaches a plurality of post-processor circuitries to receive in parallel the sets of pixel information processed in parallel by the plurality of pre-processor circuitries and execute, in parallel, image processing on the sets of pixel information which have been processed by the plurality of pre-processor circuitries (Fig. 2; col. 5, lines 1-26; the multiport RAM 34 also acts as a signal path bus, serving to transfer the signals processed by the random access processor 28 to a second parallel interface circuit 38 via bus 39; the second parallel interface circuit 38 performs various post-processing functions).
It would have been obvious to a person having ordinary skill in the art, at the time of applicant’s invention or before the effective filing date, to combine the teachings of Sugimoto and Kajiwara with those of Dawes because Dawes teaches an adaptive processing system for real-time signal (i.e. high speed) processing of one or more input signals in parallel-pipeline fashion (See, for example, col. 1, lines 65-68 and col. 2, lines 
However, Sugimoto, Kajiwara, and Dawes do not explicitly teach the image processing performed by the plurality of post-processor circuitries processing the sets of pixel information which have an overlap.
In the same field of endeavor, Urabe teaches the image processing performed by the plurality of post-processor circuitries processing the sets of pixel information which have an overlap (Figs. 3A and 3B; paragraphs [0075]-[0080]; the output image of FIG. 3A is divided into the divided regions shown in FIG. 2; the monochrome medical image 301 crosses the divided region 201 and the divided region 203, and the color photo image 302 crosses the divided region 201 and the divided region 202; appropriate image quality adjustment processing can be applied).
It would have been obvious to a person having ordinary skill in the art, at the time of applicant’s invention or before the effective filing date, to combine the teachings of Sugimoto, Kajiwara, and Dawes with those of Urabe because Urabe teaches maximizing a display apparatus and performing image quality adjustment processing in parallel to all images to be displayed without placing any burden on the user (See, for example, paragraph [0029] of Urabe).  Therefore, it would have been obvious to combine the teachings of Sugimoto, Kajiwara, and Dawes with those of Urabe.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kristin Dobbs whose telephone number is (571)270-7936.  The examiner can normally be reached on Monday and Thursday 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KRISTIN DOBBS
Examiner
Art Unit 2488



/KRISTIN DOBBS/
Examiner, Art Unit 2488           

/KATE H LUO/Primary Examiner, Art Unit 2488